Citation Nr: 0311967	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder as secondary to service-connected 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1962 to December 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas, which denied service 
connection for a nervous condition.  At a personal hearing at 
the RO in October 2001 the veteran explained that his claim 
is based on a theory that the claimed psychiatric disability 
is secondary to his service-connected ulcer disease.  The 
issue has been characterized accordingly.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In April 2001 the veteran was advised by 
the RO of the pertinent mandates of the VCAA and implementing 
regulations.  

See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The April 2001 letter informed the veteran that he had 60-
days to submit additional evidence.  In a decision on May 1, 
2003, the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs,   F.3d  , Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) is invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The Board may not proceed with consideration of 
this matter without remanding the case to the AOJ for 
correction of notification deficiencies.  

A June 2002 VA psychiatric outpatient treatment note reflects 
diagnoses of general anxiety disorder and depressive 
disorder, not otherwise specified.  The note lists 
medications, including Doxepin, taken by the veteran.  A June 
2002 letter from the veteran's private treating (apparently 
for gastrointestinal problems) physician indicates that it 
was "at least likely as not that his [the veteran's] nervous 
condition is related to his extensive medical history 
including complicated peptic ulcer disease and life 
threatening pancreatitis."  At the October 2001 hearing the 
veteran testified that Doxepin was prescribed by a VA 
physician for treatment of psychiatric disability.  The 
veteran has not been afforded a VA psychiatric examination.  
As he apparently has a VA medical diagnosis of psychiatric 
disability, a service connected ulcer disease, and (per his 
allegations) there is the possibility of a nexus between the 
two, a VA examination is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA 
and implementing regulations, including 
what evidence is needed to establish his 
claim, what the evidence of record shows, 
and what evidence VA has obtained or will 
obtain on his behalf, and what evidence 
or information he is responsible for 
obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims file.  

2.  The veteran must then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder he may have.  His 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should render an opinion as to the nature 
of the veteran's current psychiatric 
disorder, if any, and opine whether it is 
at least as likely as not that such 
disability was either caused or 
aggravated by the veteran's service-
connected duodenal ulcer disease.  If the 
examiner determines that ulcer disease 
indeed aggravated a current acquired 
psychiatric disability, the examiner 
should express (if possible) an opinion 
as to the degree of such aggravation.  
The examiner should explain the rationale 
for any opinion given.  The RO should 
advise the veteran that the examination 
is critical to his claim, and of the 
consequences of a failure to report.

3.  After the development ordered above 
and any other action deemed necessary are 
completed, the RO should review the 
record and re-adjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).








